Citation Nr: 0218497	
Decision Date: 12/19/02    Archive Date: 12/24/02	

DOCKET NO.  02-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $4,891.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefit sought 
on appeal.  The veteran, who had active service from 
February 1953 to February 1955, appealed that decision to 
the BVA, and the case was referred to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  There is no indication of fraud, misrepresentation or 
bad faith on the part of the veteran in the creation of 
the overpayment.

3.  Recovery of the overpayment of pension benefits in the 
amount of $4,891 would not be against equity and good 
conscience.



CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment 
of pension benefits calculated in the amount of $4,891 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103 A (West 1991 & Supp. 2002).

First, the VA has the duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Collectively, a letter from the RO dated in September 
2001, as well as the statement of the case issued in 
connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and 
regulations, and the reason his claim was denied.  In 
addition, the veteran was notified that the evidence 
needed to substantiate his claim would consist of 
financial information pertaining to his yearly income 
beginning in 1998 and submission of a financial status 
report.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
In this regard, waiver of recovery of overpayment cases 
require information from the veteran concerning his 
financial circumstances.  The RO afforded the veteran an 
opportunity to submit information concerning his yearly 
income, but no additional financial information concerning 
the veteran's yearly income was received.  In addition, 
the RO solicited a financial status report concerning the 
veteran's monthly income and expenses and the veteran 
submitted such a report in August 2001.  The veteran and 
his representative have not made the Board aware of any 
outstanding evidence that needs to be obtained prior to 
further appellate review.  Accordingly, the Board finds 
that the VA has done everything necessary to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  Accordingly, the case is 
now ready for appellate review.

Background and Evidence

The veteran does not appear to dispute the basic facts in 
this case.  A February 1980 rating decision determined 
that the veteran was permanently and totally disabled due 
to nonservice-connected disabilities from January 11, 
1979.  A letter to the veteran dated in June 1980 notified 
the veteran to immediately notify the RO of any change in 
the number of dependents or changes in income other than 
general Social Security increases.  A December 1983 rating 
decision shows that because of employment the veteran's 
nonservice-connected disability pension was terminated 
between June 24, 1981, and May 28, 1982.  A letter to the 
veteran dated in January 1984 informed him of the 
resumption of his pension benefits.  The veteran submitted 
information concerning his income and net worth in 
improved pension eligibility verification reports dated in 
September 1996, June 1987, July 1988, July 1989, July 
1990, June 1991, July 1992, August 1993 and July 1994.  In 
a letter to the veteran dated in January 1995, the veteran 
was reminded to immediately inform the RO if there was any 
change in income.  In a statement from the veteran 
received in February 1985 he informed the RO that he 
received his first Social Security check on November 3, 
1994.  A February 1995 letter to the veteran informed him 
that his disability pension award had been amended based 
on his reported receipt of Social Security benefits.  

A June 2001 letter to the veteran from the RO informed him 
that his award of pension benefits had been terminated.  
He was informed that the income considered included $7,262 
from Social Security and $5,590 from income from interest.  
He was notified that if this income information was 
incorrect he should submit evidence verifying the income 
he had received, or in the alternative, copies of his 
Federal income tax returns.  The veteran was also notified 
that this action resulted in an overpayment of benefits 
that must be repaid and that he would receive a separate 
letter with information regarding the amount of 
overpayment, procedures for repayment and his right to 
request a waiver of any overpayment.

A VA Form 20-5655 (Financial Status Report) dated in 
August 2001 shows the veteran reported that his monthly 
income consisted of $650.10 and that his monthly expenses 
totaled $1,338.15, for a deficit of $688.05, of expenses 
over income.  In addition to the value of two automobiles, 
the veteran reported that he had $1,000 in cash in a bank, 
$60 on hand, $3,000 in resale value of real estate owned 
and $83,000 in Certificates of Deposit.  In that report 
the veteran requested a waiver of the debt indicating that 
to repay any of the debt would be a hardship on him.

A September 2001 decision on waiver of indebtedness 
indicates that the veteran's total indebtedness was 
$4,891.  The decision indicated that there was no evidence 
of fraud, misrepresentation or bad faith on the part of 
the veteran and that it would not be against equity and 
good conscience for the VA to collect the overpayment.  
The decision acknowledged that the veteran's reported 
living expenses exceeded his income, but noted that the 
veteran had $84,000 in liquid assets.  It was determined 
that the income and assets should be sufficient to meet 
living expenses and still allow collection of the 
overpayment without undue financial hardship.

Law and Analysis

The veteran has requested a waiver of recovery of the 
overpayment of pension benefits essentially citing 
financial hardship if he was required to repay the 
overpayment.  At this point, the Board would note that 
there is no indication from the evidence that there is any 
fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the overpayment.  As such, 
there is no statutory or regulatory bar to consideration 
of the waiver request.  See 38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2002); 38 C. F. R. § 1.965(b) (2002) ("[t]he 
recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in 
obtaining a waiver of such recovery or the collection of 
such indebtedness . . . ").  As such, the remaining 
question is whether recovery of the overpayment would be 
against equity and good conscience.

In applying the equity and good conscience standard in a 
waiver of recovery of an overpayment, the factors to be 
considered are listed in 38 C. F. R. § 1.965(a) (1-6), and 
include fault of the debtor, balancing of fault, undue 
hardship, defeat the purpose, unjust enrichment and 
changing position to one's detriment.  In considering 
these standards, the Board finds that the VA was not at 
fault in creating the overpayment and that any fault in 
the creation of the overpayment would be on the part of 
the veteran in failing to report changes in his income on 
a timely basis.  In this regard, the Board notes that the 
RO became aware of additional interest income the veteran 
had received in 2001, at least 3 years following the 
veteran's receipt of the interest income of $5,590, 
apparently interest income on $83,000 in Certificates of 
Deposit.  Clearly the veteran was at fault in not timely 
reporting his interest income and the veteran had been 
previously informed on numerous occasions of the need to 
report any income changes.  

Payments the veteran received between February 1, 1998, 
and the date his pension benefits were terminated in 2001 
represent an unjust enrichment to the veteran because he 
received pension benefits to which he would not have been 
entitled had he promptly and accurately reported his 
yearly income.  There is no evidence that the veteran 
changed his position to his detriment or that he 
relinquished a valuable right or incurred a legal 
obligation in connection with either the award or 
termination of pension benefits.  Furthermore, there is no 
indication that the withholding of benefits or recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  Pension benefits were provided to 
the veteran based on the fact that he was totally disabled 
and unable to work, and his representation that his income 
was below a prescribed level.  Subsequent information 
clearly indicated that the veteran's income level was not 
below the prescribed level, and consequently, the 
objective for which the benefits were intended, to 
increase the veteran's income level to the prescribed 
level, no longer existed beginning in 1998.

The last factor for consideration is undue hardship, that 
is, whether the collection would deprive the veteran of 
necessities.  While the information provided by the 
veteran concerning his financial circumstances reflects 
that the his monthly expenses exceed his monthly income by 
$688.05, the Board finds that the veteran's basic 
necessities can be satisfied based on his overall 
financial situation.  In this regard, the Board would 
observe that the income reported by the veteran does not 
include the monthly interest income on the $83,000, of 
Certificates of Deposit, which would be in excess of $465 
monthly based on a yearly income level of $5,590.  

The Board is of the opinion that given the veteran's 
monthly income and assets, the veteran's basic necessities 
are or can be satisfied, and that requiring the veteran to 
repay the overpayment of pension benefits would not cause 
undue hardship.  The Board believes it is not unreasonable 
for the veteran to afford the VA the same consideration as 
other creditors the veteran may have.  Accordingly, the 
Board finds that a waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $4,891 is not 
warranted.


ORDER

Waiver of recovery of an overpayment of pension benefits 
calculated in the amount of $4,891 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

